             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
v.                                         )      CRIMINAL NO.: 18-00199-KD-B
                                           )
GEORGE ARMSTEAD,                           )
                                           )
       Defendant.                          )

                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT

       Pursuant to the United States Magistrate Judge’s Report and Recommendation

(Doc. 20) and without any objection having been filed by the parties, the Defendant’s

plea of guilty to Count One of the Indictment is now accepted and the Defendant is

adjudged guilty of such offense.

       A sentencing hearing has been scheduled for December 14, 2018 at 1:00 p.m. in

Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile, Alabama

36602 under separate order.

                              DONE the 3rd day of October 2018.

                                    /s/ Kristi K. DuBose
                                    KRISTI K. DuBOSE
                                    CHIEF UNITED STATES DISTRICT JUDGE
